Citation Nr: 1707394	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-27 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, the RO denied service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

In his July 2008 claim, the Veteran referenced a psychiatric disorder including PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), the Court held that what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  The Board has thus characterized the disability broadly as indicated on the title page. 

In August 2016, the Board remanded the Veteran's claim for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in an August 2016 supplemental statement of the case (SSOC).  


FINDING OF FACT

The Veteran does not have a current acquired physiatric disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired physiatric disorder are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, VA must notify the claimant that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. Ap. 473 (2006).

A pre-decisional notice letter dated in August 2008 complied with VA's duty to notify.  Specifically, the letter apprised the Veteran of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, the duty to notify is met.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records in furtherance of his claim.  

In August 2014, the Veteran was afforded a VA examination.  Pursuant to the August 2016 Board remand, an addendum opinion was obtained in August 2016.  
For the reasons indicated below, the medical opinions reflect that the VA examiner thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions that are consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA opinions are adequate for rendering a decision in the instant appeal. 

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Thus, a necessary element for establishing any claim for entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As noted, the Veteran filed his claim in this case in July 2008.  However, there is no bright line rule prohibiting consideration of evidence dated prior to the claim, and the Board has considered such evidence in the decision below. Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).
 
The service treatment records reflect a diagnosis of anxiety reaction, but the July 1964 separation examination report contained normal psychiatric findings.

Post service, in an August 2008 VA treatment record, a VA health technician noted positive screens for depression and PTSD.  Additionally, in a February 2009 VA treatment record, a positive depression screen was noted.

In August 2014, the Veteran was afforded a VA PTSD examination.  During the VA examination, the Veteran denied a history of any mental health treatment.  The August 2014 examiner reviewed the claims file, interviewed the Veteran, and found that he did not meet the diagnostic criteria for any mental health condition.  The examiner explained that although the Veteran experiences emotional distress the "severity of his emotional reactions are judged to fall within the expected range of human functioning."  The examiner concluded that "[t]here is insufficient evidence that his reaction to his identified trauma has ever caused any clinically significant impairment in social, vocational and/or other functioning." 

In December 2014 and February 2015 VA treatment reports, depression screenings were negative.

In an August 2016 examination report, a VA psychologist, who provided the August 2014 VA examination report, reviewed the claims file and opined that there is insufficient evidence that the Veteran has a psychiatric disability since he filed his claim in July 2008.  The psychologist explained that the positive screens for PTSD and depression noted in the VA treatment records "are insufficient to establish a formal DSM-5 diagnosis for any psychiatric condition."  The psychologist stated that such positive screens require further "clinical evaluation, per established standard clinical practice."  The psychologist also stated that the August 2008 VA treatment provider who noted the positive screen for PTSD and depression did not diagnose the Veteran with depression or PTSD pursuant to the DSM-5 or request a referral for further mental health evaluation.  The psychologist stated that the evidence "is clear that the nature/scope/severity of [V]eteran's reported symptoms (as noted on the August 2008 PTSD and Depression screens) were judged to fail to meet the clinical threshold for a formal DSM-5 condition and/or consideration for any additional psychiatric evaluation."  Additionally, the psychologist noted that the February 2009 treatment record did not find a positive screen for depression, but rather it was a "[r]eview of historical PHQ-2 administrations" that was noted in November 2009, which was negative for suspected depression."

The Board finds that the August 2014 and August 2016 opinions are highly probative because they were based on a full review of the Veteran's claims file and provided a detailed rationale for the findings that was consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Moreover, the VA psychologist clearly explained in his negative opinions why the August 2008 positive PTSD and depression screens were not based upon a clinical mental evaluation and that the February 2009 depression screen was not a positive screen.

The Board thus finds that the August 2014 and August 2016 opinions that found that the Veteran does not have an acquired psychiatric disability outweigh the positive test screens for PTSD and depression, which lacked rationale, because the VA psychologist provided an opinion with a rationale and explained why the noted VA treatment records that indicated positive screens were not sufficient diagnoses.  

The Veteran filed his claim for entitlement to service connection for an acquired psychiatric disability in July 2008.  His claim must be denied because there is no diagnosis of any psychiatric disorder during the pendency of the claim or at any time.

The weight of the above medical evidence reflects that the Veteran has not been diagnosed with any psychiatric disorder.  To the extent that the Veteran asserts he has a psychiatric disorder, while lay evidence is competent as to some questions of diagnosis and etiology, "It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant."  Clemons, 23 Vet. App. at 6.  The Veteran's statements in this regard are therefore not competent.

Given the lack of competent evidence that the Veteran has or has had an acquired psychiatric disorder for which he seeks service connection entitlement to service connection for an acquired psychiatric disorder must be denied.  In the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


